Citation Nr: 1449005	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  07-37 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for cervical spondylosis, claimed as nerve damage to the neck and extremities


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1982 to May 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent, denied service connection for cervical spondylosis.

This matter was previously remanded by the Board in December 2010 for additional notice and a VA examination and in March 2014 for Social Security Administration (SSA) disability records.  The Veteran was provided additional notice in December 2010 and underwent a VA examination in January 2011.  SSA records have also been obtained an associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Board finds additional development is needed. 

The Veteran claims that he has current disorders of the cervical spine and all extremities that are related to service, particularly a bicycle and motor vehicle accident in February 1983.  He contends that, following this accident, he began to experience problems with his extremities, neck, and shoulders.  He asserts that he has been found to have 'nerve damage' in his neck and extremities, which he believes is related to the accident in February 1983.  In this regard, a review of service treatment records indicates that he fell off a bicycle in February 1983 and suffered a laceration to his chin.  In March 1983, he complained of pain in his left knee.  In July 1984, he complained of his arms and legs going to sleep.  In August 1991, he complained of pains in the left posterior neck into the left shoulder on and off for several years.  The assessment was probable trapezius spasms by history.

The December 2010 Board remand noted that the Veteran complained of joint problems, including soreness and stiffness in his hands, feet, and knees, as early as October 1994, approximately two years following discharge from service.  At the time, he participated in the Persian Gulf examination, and tests for arthritis and rheumatism were negative.  Subsequently, he has continued to complain of pain in his neck and extremities, and tingling and numbness in his hands.  Since then, the Veteran has been diagnosed with various disorders involving the body regions involved, including carpel tunnel syndrome, osteoarthritis, cervicalgia with radiculopathy, chronic low back pain with radiculopathy, bulging discs and osteophytes in the cervical spine, spondylosis of the cervical spine, nerve entrapment in the wrists, and degenerative disease of the lumbar spine.  The Veteran contends that he has continuously suffered from such symptomatology since service.  In this regard, the Veteran is competent to provide testimony regarding the symptomatology he experiences.  In a January 2011 VA examination, the examiner determined that the Veteran's currently diagnosed neck and neurological disorders were not caused by the 1983 bicycle injury.  However, in light of evidence of in-service complaints of, and treatment for, pain in the neck and extremities, competent statements regarding continuous symptomatology since service, current diagnoses of disorders of the cervical spine and extremities, indicating the possibility of a nexus between the Veteran's in-service complaints of symptomatology and his current diagnoses, an additional VA medical opinion is needed to determine whether the Veteran's neck and extremities disorders were otherwise incurred during his military service.

Additionally, it seems that the VA treatment records dated from October 1994 to April 1996 that are referenced in the December 2010 Board decision are not within the electronic claims file.  As such, the AOJ should obtain any additional or missing VA treatment records and associated them with the Veteran's electronic claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the AOJ must obtain any current or outstanding VA outpatient treatment records to include any records dated from October 1994 to April 1996. 

2.  Return the claims file to the VA examiner who conducted the January 2011 VA examination for an addendum opinion.  The claims file should be made available to and reviewed by the examiner in conjunction with the opinion.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) should be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE should be printed and associated with the paper claims file so they can be available to the examiner for review.

Based on a comprehensive review of the claims file, the examiner is asked to indicate:

a.  Whether any current cervical spine disorder is at least as likely as not (50 percent or more probable) a result of a February 1973 in-service bicycle accident or otherwise incurred in service; and,

b.  Whether any current extremity neurological disorder(s) is at least as likely as not (50 percent or more probable) a result of a February 1973 in-service bicycle accident or otherwise incurred in service.

The examiner should specifically discuss the Veteran's in-service complaints as well as the rationale of any opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.

3.  Readjudicate the Veteran's claim for service connection for a cervical spondylosis, claimed as nerve damage to the neck and extremities, in light of the examination and any additional evidence received since the August 2014 statement of the case.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

